                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                        CASE NO: 2:18-cr-68-FtM-38MRM

JUAN CARLOS ALFARO GARCIA
                                                 /

                                                ORDER1

        This matter comes before the Court on sua sponte review of the file. On February

7, 2019, Defendant Juan Carlos Alfaro Garcia moved the Court to decide his competency

to proceed. (Doc. 63). At the Government’s request, the Court sent Garcia to a special

federal facility to be evaluated. (Doc. 69). The Warden later asked the Court to extend

the evaluation period to April 10, 2019. (Doc. 77). The Court granted the extension and

directed the psychiatric or psychological report be filed under seal by April 24, 2019. (Doc.

78).   That deadline has come and gone with no report being filed.                          Because the

Government sought the evaluation, the Court directs it to provide a status update on the

competency evaluation and report.

        Accordingly, it is now

        ORDERED:

        The Government is DIRECTED to file under seal a notice updating the Court on

the status of Garcia’s competency evaluation and report on or before May 9, 2019.



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      DONE AND ORDERED in Fort Myers, Florida on this 6th day of May 2019.




Copies:     Counsel of Record

            Warden Gio Ramirez
            United States Department of Justice
            Federal Detention Center
            Psychology Department
            33 N.E. 4th St.
            Miami, FL 33132




                                        2
